          Case 1:20-cv-00832-LAK Document 4 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X                                          ECF CASE
                                      :
MOHAMED RASHED DAOUD AL-'OWHALI, :
                                      :
                 Defendant-Movant,    :                 NOTICE OF APPEARANCE AND
                                      :                  REQUEST FOR ELECTRONIC
         - v. –                       :                  NOTIFICATION
                                      :
UNITED STATES OF AMERICA,             :                                 20 Civ. 0832 (LAK)
                                      :
                          Respondent. :
                                      :
------------------------------------X

TO:    Clerk of Court
       United States District Court
       Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note his appearance in the
above-captioned case and to add him as a Filing User to whom Notices of Electronic Filing will
be transmitted in this case.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York


                                                  by: /s/ Stephen J. Ritchin
                                                      Stephen J. Ritchin
                                                      Assistant United States Attorney
                                                      (212) 637-2503
